                Case 1:15-cr-00137-NONE-BAM Document 50 Filed 03/11/21 Page 1 of 1
                                       IN THE UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                 Plaintiff,

                         v.                                 CR NO: 1:15-CR-00137-NONE-BAM

STEVEN FLORES ESTRADA

                                Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:       Steven Flores Estrada
 Detained at             Fresno County Jail
 Detainee is:            a.)     ☒ charged in this district by: ☐ Indictment ☐ Information ☐ Complaint
                                   charging detainee with: Four Supervised Release violations
                  or     b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:          a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                  or     b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                    is currently being served at the detaining facility

                Appearance is necessary on March 18, 2021, at 2:00 PM in the Eastern District of California.

                         Signature:
                         Printed Name & Phone No:                  Antonio J. Pataca
                         Attorney of Record for:                   United States of America

                                              WRIT OF HABEAS CORPUS
                              ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on March 18, 2021 at 2:00 PM, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.

 Dated:                March 11, 2021                                  /s/ Barbara     A. McAuliffe              _
                                                                Honorable Barbara A. McAuliffe
                                                                U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                                 ☒Male      ☐Female
 Booking or CDC #:        2025658                                                           DOB:       05/20/1985
 Facility Address:        1265 M. Street, Fresno, CA                                        Race:      Hispanic
 Facility Phone:                                                                            FBI#:      102430HB4
 Currently

                                                    RETURN OF SERVICE
 Executed on:
                                                                (signature)
